July 13, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Wells-Gardner Electronics Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form8-K/A, as part of the Form 8-K/A of Wells-Gardner Electronics Corporation, dated July 13, 2012. We agree with the statements concerning our Firm in such Form 8-K/A. Very truly yours, Blackman Kallick, LLP
